      Case 5:21-cv-00249-TES-CHW Document 5 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

MOUSSA DIARRA,                                  *

                     Petitioner,                *
v.                                                  Case No. 5:21-cv-00249-TES-CHW
                                                *
DOCTOR STACY BROWN,
                                                *
                  Respondent.
___________________________________             *


                                      JUDGMENT

      Pursuant to this Court’s Order dated July 26, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Petitioner shall recover nothing of

Respondent.

       This 27th day of July, 2021.

                                          David W. Bunt, Clerk


                                          s/ Tydra Miller, Deputy Clerk
